SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):June 25, 2010 OPTIONABLE, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 000-51837 52-2219407 (State of Incorporation) (Commission File Number) (IRS Employer ID) (Address of principle executive offices) (914) 773-1100 (Registrant’s telephone number, including area code) 1230 Avenue of the Americas, 7th floor, New York, NY, 10020 (Former name or former address, if changed since last report) Copies to: Charles F. McCormick, Esq. McCormick & O’Brien, LLP 9 East 40th Street, 4th Floor New York, New York 10016 Phone: (212) 286-4471 Fax: (212) 504-9574 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): /_/ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) /_/ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) /_/ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) /_/ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year On June 25, 2010, the board of directors (the “Board”) of Optionable, Inc (the “Company”) amended and restated the Company’s by-laws (as amended and restated, the “By-Laws”), effective immediately. The amendment to Article I, Section 6 decreases the quorum requirement at an annual meeting of shareholders from a majority to one-third of the issued and outstanding shares entitled to be voted. The amendment to Article I, Section 1 provides that the location of the annual meeting of shareholders may be held at any place the Board designates, not just the Company’s registered offices. The foregoing descriptions do not purport to be complete and are qualified in their entirety by reference to the By-Laws, a copy of which is attached hereto as an exhibit. Item 9.01Financial Statements and Exhibits (d) Exhibits 3.1.Amended and Restated By-Laws of Optionable, Inc. SIGNATURE Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. OPTIONABLE, INC. Date:June 25, 2010 By: /s/Brad P. O’Sullivan Brad P. O’Sullivan Interim Chief Executive Officer
